NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 18 May 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with N. Patel on 13 May 2022.

The application has been amended as follows: 

For the claims provided 18 May 2022:

Claim 1: (proposed amendment) A curb apparatus for anchoring a street feature to a street curb, the curb apparatus consisting of: 
(a) a horizontal plate for mounting the street feature to the curb apparatus, wherein the horizontal plate is planar and configured to be substantially parallel to the street curb when in an installed condition, wherein the horizontal plate has a first side and a second side opposite the first side, and wherein the horizontal plate has a first end and a second end opposite the first end; 
(b) a vertical portion connected between the first end and the second end of the horizontal plate, wherein the vertical portion connects to the second side of said horizontal portion proximate said first end so that a first portion of the second side of the horizontal plate extends between a first surface of the vertical portion and the first end of the horizontal plate and a second portion of the second side of the horizontal plate extends between a second surface of the vertical portion and the second end of the horizontal plate, wherein the vertical portion extends perpendicularly to the horizontal plate consists of a plurality of apertures; and 
(c) a plurality of fasteners, wherein the fasteners enter respective ones of the apertures for securing the vertical portion to the street curb, 
wherein the horizontal plate further comprises a plurality of gusset plates, wherein the plurality of gusset plates extends from the second side of the horizontal plate between the vertical portion and the second end of the horizontal plate, wherein the first side of the horizontal plate receives the street feature, the street feature being a bollard, and wherein the plurality of gusset plates restricts lateral movement and bending of the horizontal plate, and the gusset plates are configured to be received in respective grooves created in the street curb.  

Claim 2: (Cancelled) – cancelled by applicant.  

Claim 3: (proposed amendment) A method of anchoring a street feature to a street curb, the method consisting of the steps of: 
(a) mounting the street feature to a horizontal plate of a curb apparatus, the horizontal plate being and substantially parallel to the street curb, the horizontal plate having a first side and a second side opposite the first side, the horizontal plate having a first end and a second end opposite the first end, the first side of the horizontal plate configured for receiving the street feature, the street feature being a bollard; 
(b) positioning the curb apparatus on the street curb by attaching a vertical portion of the curb apparatus to the street curb, the vertical portion being connected to the second side of said horizontal portion proximate said first end so that a first portion of the second side of the horizontal plate extends between a first surface of the vertical portion and the first end of the horizontal plate and a second portion of the second side of the horizontal plate extends between a second surface of the vertical portion and the second end of the horizontal plate
(c) anchoring the curb apparatus to the street curb by fastening the vertical portion of the curb apparatus to the street curb[[,]] by inserting a plurality of fasteners through a respective plurality of apertures in the vertical portion; and 
(d) providing a plurality of gusset plates extending from the second side of the horizontal plate , the gusset plates being configured to be received in respective grooves created in the street curb.  

Claim 4: (Cancelled) – cancelled by applicant.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the horizontal plate, vertical portion, fasteners, gusset plates, the specific features directed to each of these limitations and how each of the limitations interrelate to achieve the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With the above reasons and for the reasons provided, the following is the final status of the claims:
Claims 1 and 3 are allowed; and 
Claims 2 and 4 are cancelled.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649